DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Helland (US 8,108,054 –cited by applicant) in view of Griswold et al (US Pub 2013/0253347 –cited by applicant).
Re claims 1, 9: Helland discloses a pacing system including: 
an implantable cardiac pacemaker (col 4, lines 1-5: see pacemarker or ICD) comprising:

a first electrode positioned proximate the distal end of the housing, the first electrode configured and adapted to be positioned against and in electrical contact with cardiac tissue (col 4, lines 18-50; see electrodes 22, 23, 24, 27, with at least electrode 27 being configured to contact the tissue);
a second electrode located on the housing and electrically isolated from the first electrode (col 4, lines 18-50; see electrodes 22, 23, 24, 27);
a helical tissue anchor extending from the distal end of the housing, the helical tissue anchor configured and adapted to be inserted into the cardiac tissue to secure the housing to the cardiac tissue (col 4, lines 18-50; see helical anchor 22); and
a tissue engagement member surrounding the helical tissue anchor, the tissue engagement member being axially compressible from an axially extended configuration to an axially contracted configuration upon engagement with the cardiac tissue, wherein a proximal end of the engagement member is fixedly attached to the distal end of the housing and a distal end of the tissue engagement member is movable relative to the helical tissue anchor and the housing as the tissue engagement member is axially compressed from the axially extended configuration to the axially contracted configuration; the engagement member also having a proximal end secured to the housing and an opposite distal end, where the member engages tissue as the anchor is screwed into the tissue (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue; see 
In addition, Helland discloses that the tissue engagement member includes an open wound coil with a proximal end fixedly attached to the distal end of the housing (see Figures 7 and 8, the biasing member 100 and member 102 comprise the “engagement member” wherein components 100, 102 extend beyond the distal end of the housing 26; further, the members 100, 102 are within distal end portion of housing 26 thereby being fixedly attached to the distal end portion and alternatively, member 100 may be folded to reside at the edge of the distal end (col 8, lines 6-14), thereby also being fixedly attached to the distal end in this arrangement). In the event that the claim is interpreted such that the coil extends past the distal end as opposed to the a portion of the entire engagement member (i.e. components 100, 102 in Helland), it would have been obvious to the skilled artisan to extend the coil 102 past the distal end 25 of housing as such would permit the distal end of the coil 102 to be fixedly secured to the proximal portion of biasing member 100 is a secure manner. Further, such extension of the coil 102 past the distal end 25 would not hinder the purpose of the biasing member 100 distal end 104 to be positioned near housing distal end 25 to indicate embedding of the anchor 22 into tissue.
Helland discloses all features except that the implantable device is leadless, as well as a delivery catheter with rotatable push member. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation  a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 moves relative the outer sheath 460 to push the IMD and secure it to the tissue “as described with respect to IMD 17 (FIG. 4)”, which requires rotation to be screwed].
It would have been obvious to the skilled artisan to modify Helland, to configure the implantable device as a leadless capsule with a delivery catheter and push member as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without leads as the leadless capsule is a well-known alternative.
Re claim 2,: Helland discloses the tissue engagement member includes an annular ring at the distal end thereof (Figures 2-10; where the figures show side-views wherein the distal end includes a circular/annular ring portion attached to the housing).
Re claim 3: Helland discloses the tissue engagement member includes one or deflectable struts extending proximally from the annular ring (Figures 2-3; see struts 32).

Re claims 5, 12: Helland discloses the axially extended configuration of the tissue engagement member is an equilibrium position (Figures 2-3; see the extended position of figure 2 which corresponds to an equilibrium prior to contaction).
Re claims 6, 7, 13, 14: Helland discloses the tissue engagement member is disposed coaxially around the helical tissue anchor, as well as surrounding the first electrode (Figures 1-10; where the figures show side-views which indicates the member 32, 100 surrounds the anchor 22 and at least one first electrode 27).
Re claim 10: Helland discloses the distal end of the tissue engagement member is axially displaceable relative to the helical tissue anchor and the housing (Figures 2-3; see member 32 axially displaceable relative the housing 26 and anchor 22).
Re claim 11: Helland discloses the distal end of the tissue engagement member is axially movable from an axially extended configuration in which the distal end of the tissue engagement member is positioned a first axial distance from the distal end of the housing to an axially contracted configuration in which the distal end of the tissue engagement member is positioned a second axial distance from the distal end of the housing, the second axial distance being less than the first axial distance (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is 
Re claim 15: Helland discloses the distal end of the tissue engagement member is configured to press against the cardiac tissue when the helical tissue anchor is screwed into the cardiac tissue (Figures 2, 3; wherein as the anchor 22 is screwed into tissue, the member presses against tissue and then contracts).
Re claim 19: Helland discloses a method of implanting a cardiac pacemaker, the method comprising:
advancing a cardiac pacemaker into a chamber of a heart, the cardiac pacemaker including a housing having a distal end and a proximal end (col 4, lines 1-5: see pacemarker or ICD that is advanced to target; col 4, lines 51-62; see housing 26);
screwing a helical tissue anchor extending from the distal end of the housing into cardiac tissue to secure the cardiac pacemaker to the cardiac tissue (Figures 2-3, col 4, lines 18-50; see helical anchor 22 that is screwed into tissue); and
axially compressing a tissue engagement member of the cardiac pacemaker having a proximal end fixedly attached to the distal end of the housing from an axially extended configuration to an axially contracted configuration via engagement of a distal end of the tissue engagement member with the cardiac tissue as the helical tissue anchor is being screwed into the cardiac tissue (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue; see col 5, lines 11-19 wherein the engagement member may extend from either the distal tip 25 or at a location on the distal portion 16).
 a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 moves relative the outer sheath 460 to push the IMD and secure it to the tissue “as described with respect to IMD 17 (FIG. 4)”, which requires rotation to be screwed].
 It would have been obvious to the skilled artisan to modify Helland, to configure the implantable as a leadless capsule and to use the delivery catheter as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without 
Re claim 20: Helland discloses the tissue engagement member surrounds the helical tissue anchor (Figures 2-3; see the member 32 surrounding the anchor 22).
Re claim 21: Helland/Griswold disclose all features including the open wound coil (see Helland Figure 7, coil 102), but does not disclose that the open wound coil is wound in an opposite direction than the helical tissue anchor. However, winding the coil 102 and anchor 22 is opposite directions would have been obvious to the skilled artisan as the same effect of biasing of the coil 102 and tissue fixation of the anchor 22 would be achieved whether the windings are in the same or opposite directions. As such, windings in opposite directions would be an obvious modification wherein predictable results would be obtained.
Re claim 22: Helland discloses that the open wound coil is configured to axially compress such that spacing between adjacent windings of the open wound coil is reduced as the helical tissue anchor is screwed into the cardiac tissue (Figures 7, 8; see the spring/coil 102 that axially compresses upon tissue engagement wherein the spacing between windings is reduced as the anchor 22 is screwed into tissue).

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. Regarding the 103 rejection, Applicant maintains their position that Helland and Griswold cannot be combined because Griswold impermissibly alters the principle of operation of Helland. Respectfully, the Examiner maintains that the combination is .
The newly claimed features are also addressed in the rejection. Here, the limitations are met because the distal end portion is considered to be the claimed “distal end” (for example, the members attached to the side surface of the distal portion in Figure 2 of Helland is similar to the members being attached to the side surface in instant Figure 2) and also because Helland provides explicit disclose for alternative arrangements wherein the member is actually fixed to the distal end (see the newly cited portions in the rejection). Regarding the claimed “open wound coil” extending distally from the distal end, the Examiner maintains that such Helland’s elements 100, 102 meet this limitation (see Figure 7 where the structure 100, 102 extends past the alternative claim interpretation wherein it would have been obvious to extend portion 102 past the distal end. While such may not be necessary as Applicant contends, this does not exclude such a modification from being obvious to the skilled artisan. Therefore, the art rejection is maintained.
The previous spec112b rejection is withdrawn due to amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793